DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 

Claim Rejections - 35 USC § 112
In view of Applicant’s claim amendments, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102- over Martin
Applicant has argued vis-à-vis Martin the following, in relevant part:

    PNG
    media_image1.png
    324
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    633
    media_image2.png
    Greyscale

(Response at 8-9).
The Examiner responds that the rejection over Martin will be withdrawn, because the Examiner does see that there is a potential error in the amounts disclosed in Martin.  That being said, the Examiner completely disagrees with Applicant on what the potential error is, and notes her analysis for the record, because she thinks that the error is actually one in favor of Martin continually being relevant art, and on grounds completely opposite to what Applicant deems the error to be.  Specifically, the Examiner thinks, based on the art below, and Applicant’s own specification (pages 6-7) of what the known safe and recommended amounts of vitamin A are, that Martin did not make an error as to the stated amount of 15,000 IU.  To the contrary, this amount is correct.  

    PNG
    media_image3.png
    563
    576
    media_image3.png
    Greyscale

It is clear, based on that, that the Martin amounts cannot possibly be in mg for a lipid soluble vitamin, and about 1000 times higher than the recommended and well known dietary allowance, as this would be clearly toxic amounts.  Thus, to the extent that there appears to be an error in Martin, it is not that Applicant discovered amounts that are clearly outside of the range disclosed in Martin, but rather, that Martin appears to have stated the amounts in “mg”, versus the correct “mcg”.  
The disclosure in paragraph [0030] in Martin of 15,000 I.U. beta carotene is clearly correct, however.  There is clearly no error in Martin there, as Applicant has self-servingly argued.  For instance, Carlson CAR01102-Vitamin A, 15000 IU Palmitate (2022), ref. 49 from Applicant’s IDS from 3/2/2022, discloses in relevant part:

    PNG
    media_image4.png
    424
    418
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    45
    599
    media_image5.png
    Greyscale

Thus, to be clear, Martin is ongoingly relevant.  The rejection over it is solely because Applicant amended the claims with specific doses, and because it is clear that while the dose of 15,000 IU of vitamin A in Martin is clearly relevant and correct, other amounts were misstated due to what appears to be a typographical error in the measurement units of Martin.

Claim Rejections - 35 USC § 102- over Kohnke, as further evidenced by Mckiernan
In view of Applicant’s claim amendments, as well as further references discloses in Applicant’s IDSs from 3/2/2022, a modified rejection has been made below.

Claim Rejections - 35 USC § 103- over Kohnke, further in view of Martin and Kentucky Equine
In view of Applicant’s cancellation of rejected claims 10, 15 and 16, this rejection is hereby withdrawn.

Election/Restrictions

Newly submitted claims 21-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons.  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, 6-8, 11-14 and 17-20, drawn to: “A method of treating tissue damage in a subject following an injury to the subject, wherein the injury comprises a soft tissue injury which is a tendon injury or a ligament injury, aad-wherein the method comprises orally administering to the subject an effective amount of vitamin A, and wherein the subject is administered >10% and up to 50% of a maximum safe dose of vitamin A for the subject per day”,
classified in classes: 

    PNG
    media_image6.png
    99
    311
    media_image6.png
    Greyscale
.
II.	Claims 21-25, drawn to: “A multiple-dose formulation which comprises a plurality of separate unit doses of vitamin A, wherein each unit dose comprises >10% and up to 50% of a maximum safe dose of vitamin A for the subject”, classified in classes:

    PNG
    media_image6.png
    99
    311
    media_image6.png
    Greyscale
.

The inventions are independent or distinct each from the other because of the following reasons.
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case the multi-dose formulation which comprises a plurality of separate unit doses of vitamin A of Group II, can further be used for purposes other than for treating tissue damage in a subject following an injury to the subject of Group I.  Further, the process of using the product/ treating tissue damage in a subject following an injury to the subject, can be practiced with another materially different product.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
(On a separate note, unrelated to the restriction/ election requirement, the Examiner further notes that it is also unclear what the patentability point of presenting the new claims is.  They essentially appear to be claiming a multitude of separate doses/ pills of vitamin A of a certain amount, which is below a known safe amount.)
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-4, 6-8, 11-14 and 17-20 are pending, and have been examined herewith.  Claims 21-25 are withdrawn from consideration as directed to a non- elected invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohnke, Bowed Tendons & Ligament Strain, 2013 available at https://www.animalfeedsolutions.com/site_files/13038/upload_files/C5-BowedTendonsandLigamentStrain.pdf?dl=1 (“Kohnke”, of record), and further in view of McKiernan, Estimating a horse’s weight, February 2007, Primefact 494, available at http://www.dpi.nsw.gov.au/__data/assets/pdf_file/0008/109988/estimating-a-horses-weight.pdf (“McKiernan”, of record), Welch, Vitamins for Ligament Repair, available at https://healthfully.com/vitamins-for-ligament-repair-5185421.html, November 28, 2018, ref. 43 from Applicant’s IDS from 3/2/2022, of record) and Greenwald et al., Zone Il Flexor Tendon Repair: Effects of Vitamins A, E, -Carotene, J. Surgical Research, 49-96-102 (1990) (“Greenwald”, of record).
Claim interpretation
Applicant has amended claim 1 to recite “wherein the subject is administered >10% and up to 50% of a maximum safe dose of vitamin A for the subject per day”.  The Examiner interprets this dose for a human to be in line with Applicant’s claim 7, which provides “at a dose of >10,000 and up to 50,000 IU vitamin A per day”.  The Examiner also interprets this dose for a horse to be in line with Applicant’s claim 13, which provides “at a dose of >100 and up to 500 IU/kg of body weigh vitamin A per day”.  (See also Applicant’s response from 3/2/2022, p. 8, as to how Applicant arrived at these amounts in support of the new claim limitations).
	Rejection
Kohnke relates to tendon and ligament injury in horses, and to its treatment with daily oral administration of vitamin A.  “Studies have indicated that supplements of Retinol (Vitamin A) at 50,000 IU (15mg Retinol) daily given to race horses on grain and cereal hay diets can significantly reduce the incidence of tendon and ligament failure during training. A daily supplement of 40g Kohnke’s Own Cell-Vital, or 60g Kohnke’s Own Harness Special or 120g Kohnke’s Own Cell-Vital PREMIUM contains more than 50,000 IU of Retinol, as well as zinc, copper and micronutrients to help maintain collagen strength. The individual Supplets® of vitamins and separate trace-mineral pellets in the Kohnke’s Own products help ensure that the potency of all vitamins, including Vitamin A, is maintained during storage and when mixed into feed.” (p. 1, Handy Hint; see also p. 2, col. 2).  Kohnke relates to daily oral supplementation, so it places no limits on the number of days or years, and is thus inclusive of the time limit of Applicant’s claims18 and 19.  Per Applicant’s claim 20, the retinol is noted as the only active agent in the supplement- “provide a supplement of vitamin A”.  (p. 2, col. 2).  The disclosure of supplement indicates that there is delivery with a pharmaceutically acceptable carrier.
Kohnke does not disclose the 50,000 IU of Retinol in IU/ kg body weight.  However, as further evidenced by McKiernan, this dose corresponds to the doses in IU/kg of Applicant’s claims 12-14.
McKiernan discloses a table of approximate weights of horses by type and size. (Table 1).

    PNG
    media_image7.png
    318
    308
    media_image7.png
    Greyscale

Thus, 50,000 IU for a 200 kg horse corresponds to 250 IU/kg, which simultaneously meets the limitations of all of claims 12-14.  50,000 IU for a 250 kg horse corresponds to 200 IU/kg, which meets the limitations of claim 12 and 13.
Applicant has argued in its response from 3/2/2022 that the disclosure of “to help improve tendon elasticity and healing during training” is akin to preventing, not treating tissue damage after an injury.  The Examiner notes that neither the explicit language of Kohnke quoted above, nor the rest of the disclosure, support such an interpretation.  The language is clear that it is “during training”.  Kohnke further explicitly discloses that the treating is “after tendon and suspension injury”: “A step-wise program to increase loading after tendon and suspensory injury is now known to increase the long term success of rehabilitation.” (p. 1, col. 1, emphasis in the original).
Kohnke does not disclose the utility of the instant method for treating a human.  
Welch discloses three vitamins with a role in ligament repair, to include vitamin A.  Per Welch: “Vitamin A plays a major role in maintaining and forming healthy soft and skeletal tissue, according to the National Institutes of Health 234. As an antioxidant, this nutrient can fight free radicals that attack your synovial fluid, which lubricates your joints. Try eating animal-based products including fortified foods, eggs, meat and fish, whole milk and animal liver. Vitamin A also comes in the form of beta carotene. Eat brightly-colored fruits and vegetables to get your beta carotene.  Vitamin A plays a major role in maintaining and forming healthy soft and skeletal tissue, according to the National Institutes of Health 2.  As an antioxidant, this nutrient can fight free radicals that attack your synovial fluid, which lubricates your joints.”
 Moreover, the utility of vitamin A for treating tissue damage following an injury is known across a number of species.  Greenwald discloses the effects of vitamins A, E, and beta-carotene on tendon repair in an in-vivo chicken model. Animals fed vitamin A (150,000 TU/kg chow) were shown to have increased breaking strength compared to control (see Figure 1 and Abstract), and therefore it concluded that vitamin A increases breaking strength in composite tendon wounds.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Kohnke, Welch and Greenwald in order to practice Applicant’s claimed method with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because the role of vitamin A in treating tissue damage following an injury is known across a number of species, to include horses, humans and chickens.  Moreover, it would have been obvious to the skilled artisan to optimize the specific doses in each species, particularly knowing that vitamin A is a lipid soluble vitamin, and thus liver toxic, but also in view of general knowledge that for each species, it is necessary to optimize and adjust the therapeutic doses below the maximum safe doses, in order to balance therapeutic efficacy versus toxicity.



Applicant's amendments and new IDS statments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627